Citation Nr: 1635279	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss. 


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to August 1987, May 1989 to May 1991, and March 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In April 2015, the Board denied the Veteran's claim of entitlement to a compensable initial rating for bilateral hearing loss on both a schedular and extraschedular basis.  Thereafter, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2015, based on a Joint Motion for Partial Remand and Court Order, the Board's April 2015 decision was vacated insofar as it concerned entitlement to a compensable initial rating for bilateral hearing loss on an extraschedular basis.  

In December 2015, the Board remanded this residual aspect of the Veteran's claim for additional development.  After the Appeals Management Center issued an April 2016 supplemental statement of the case, the Veteran's claim was remitted to the Board for further appellate review.

The issue of entitlement to a compensable rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In the April 2015 decision, the Board denied the Veteran's claim of entitlement to a compensable initial rating for bilateral hearing loss.  This aspect of the Board's decision was not disturbed by the October 2015 Joint Motion for Remand and Court Order.  Thus, the April 2015 decision is final insofar as it pertains to an initial rating for bilateral hearing loss on a schedular basis.

Subsequent to the December 2015 remand, the Veteran submitted a private audiological report, dated in February 2016.  Therein, the audiologist states that the Veteran sought an evaluation because he believes his acuity has changed.  In effect, the Veteran is asserting that his service-connected bilateral hearing loss has worsened.  The Board finds that this reasonably raises a claim of entitlement to a compensable rating for bilateral hearing, to include on a schedular basis.  As this claim has not been developed and adjudicated, and an appeal has not been perfected to the Board, the Board does not have jurisdiction to review its merits herein.  As such, in the Introduction, the Board referred his claim to the AOJ for the appropriate action.

The Board finds that the Veteran's claim of entitlement to a compensable initial rating for bilateral hearing loss on an extraschedular basis is inextricably intertwined with this reasonably raised and referred claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that a remand is required in order for the claims to be adjudicated contemporaneously.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must undertake the appropriate actions regarding the Veteran's reasonably raised claim of entitlement to a compensable rating for bilateral hearing loss, both on a schedular and extraschedular basis.

2.  Thereafter, the AOJ must re-adjudicated the claim of entitlement to a compensable initial rating for bilateral hearing loss on an extraschedular basis, to include a determination as to whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321.  If the benefit sought remains denied, the AOJ must issue a supplemental statement of the case to the Veteran and his representative.  After they have had a reasonable opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

